



COURT OF APPEAL FOR ONTARIO

CITATION: Danos v. BMW Group Financial Services Canada, 2014
    ONCA 887

DATE: 20141209

DOCKET: C58806

Laskin, Cronk and Pepall JJ.A.

BETWEEN

Peter Danos, Grace Danos and Apricot Catering
    2001 Inc.

Plaintiffs (Appellants)

and

BMW Group Financial
    Services Canada, a division of BMW Canada Inc., BMW Canada Inc.
, Sydney
    P.H. Robinson, Edward A. Robinson, Eberhard Von Kuenheim, Adam Zimmerman,
Town & Country Motors (1989) Limited, carrying on business
    as Town + Country BMW, James H. Cochrane
and Roy C. Foss

Defendants (
Respondents
)

Wayne S. Laski, for the appellants

Ron Aisenberg, for the respondents

Heard: December 4, 2014

On appeal from the order of Justice Goldstein of the Superior
    Court of Justice, dated April 7, 2014.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the reasons of the motion judge, both in his granting of
    summary judgment and in his costs award. On costs, we find no error in
    principle, nor is the award unreasonable.

[2]

The appeal is dismissed. Leave to appeal costs is granted, but the costs
    appeal is dismissed. The respondents are entitled to their costs of the appeal
    fixed at $6500 all in.


